FILED
                            NOT FOR PUBLICATION                               NOV 08 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

NASSIM BAYAT, an individual residing            No. 12-56388
in the State of California; et al.,
                                                D.C. No. 2:10-cv-07317-JFW-JC
              Plaintiffs - Appellants,

  v.                                            MEMORANDUM*

LYNN DALE BOGART, an individual
residing in the State of California, et al.,

              Defandants,

  and

CB RICHARD ELLIS, INC., a Delaware
corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                     Argued and Submitted November 5, 2013
                              Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiffs are investors, and their decedents, who allegedly were duped into

purchasing worthless bonds from Defendant Stefan Misiraca. The district court

granted summary judgment to Defendant CB Richard Ellis ("CBRE") and denied

Plaintiffs’ motion under Federal Rule of Civil Procedure 60(b) to set aside the

judgment. Reviewing for abuse of discretion the court’s denial of the Rule 60(b)

motion, Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir. 2000), we

affirm.

      We need not decide whether the district court abused its discretion, because

any error was harmless. See Fed. R. Civ. P. 61 ("At every stage of the proceeding,

the court must disregard all errors and defects that do not affect any party’s

substantial rights."). Plaintiffs’ sole request was to have time to depose Misiraca

before responding to CBRE’s motion for summary judgment. Plaintiffs now have

deposed Misiraca, but they have not identified any triable issue of fact created by

the deposition. On this record, there is insufficient evidence that Misiraca’s

alleged fraud was within the scope of his employment with CBRE to withstand

summary judgment.

      AFFIRMED.




                                          2